Citation Nr: 0113949	
Decision Date: 05/17/01    Archive Date: 05/23/01

DOCKET NO.  98-07 504	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased disability rating for post-
traumatic stress disorder (PTSD), currently rated as 30 
percent disabling.

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU).


REPRESENTATION

Appellant represented by:	John F. Cameron, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jonathan B. Kramer, Associate Counsel


INTRODUCTION


The veteran served on active duty from February 1950 to 
February 1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Montgomery, Alabama (RO), which denied the veteran's claims 
of entitlement to a disability rating in excess of 30 percent 
for PTSD and entitlement to TDIU.  This case was previously 
before the Board in August 1999, at which time the Board 
rendered a decision denying the veteran's claims.  

The veteran appealed the August 1999 Board decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In October 2000, the Court issued an Order vacating the 
Board's decision and remanding the case for readjudication 
pursuant to a Joint Motion for Remand by VA and the veteran.


REMAND

The Joint Motion for Remand cited a failure to develop the 
record to allow for a full and fair adjudication of the 
veteran's claims.  Specifically, VA psychiatric records 
identified by the veteran in his June 1999 Travel Board 
hearing testimony detailing that he was regularly seen at the 
Tuskegee VA medical facility in the latter part of 1998, and 
thereafter, were not requested or obtained, and therefore, 
were not considered in the Board's decision.  It was further 
noted that although the veteran reported that he was 
receiving Social Security Administration (SSA) benefits, no 
attempt was made to obtain the SSA records even though such 
records may have been relevant to the veteran's claims.  
Finally, the Joint Motion for Remand requested that the 
veteran undergo a new examination, since the last 
comprehensive VA medical examination was performed in 1997.

Subsequent to the Court's Order remanding the case to the 
Board, new legislation was signed by the President on 
November 9, 2000, which enacted into law the Veterans Claims 
Assistance Act of 2000.  See Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This 
legislation provides, in part, for VA assistance to claimants 
under certain circumstances.  Among other things, when such 
circumstances arise, reasonable efforts must be made by VA to 
obtain VA or private medical records, or provide for an 
examination or medical opinion when necessary to make a 
decision on the claim.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2096-97 
(2000) (to be codified as amended at 38 U.S.C. § 5103A).  RO 
review of the record and action to ensure compliance with the 
new law is therefore appropriate.

The Board observes that on March 14, 2001, additional 
evidence was received from the veteran's attorney, including 
the following:  VA medical records from the VA Tuskegee 
medical facility, for the period November 18, 1998 to January 
22, 2001; and a medical statement from a private physician, 
dated February 27, 2001.  The veteran's attorney also stated 
in his letter that the veteran had more recent medical 
evidence to submit that would require an additional time to 
obtain.  Appropriate action to ensure that the referenced 
additional evidence is obtained should also be undertaken.  

Accordingly, this case is REMANDED for the following actions:

1.  The RO should review the record and 
take appropriate action to ensure 
compliance with the assistance/notice 
provisions of the Veterans Claims 
Assistance Act of 2000.  The RO's actions 
in this regard should include appropriate 
steps to obtain any additional pertinent 
VA (including counseling records and any 
other medical records from the VA medical 
facility in Tuskegee) and private medical 
records not already of record, as well as 
any additional VA vocational 
rehabilitation records not already of 
record.  Appropriate action to contact 
the veteran's representative to obtain 
the additional evidence (including East 
Central Mental Health records) referred 
to in his March 13, 2001, letter should 
also be undertaken. 

2.  The RO should obtain and associate 
with the claims file the veteran's SSA 
records. 

3.  The veteran should be scheduled for a 
comprehensive VA psychiatric examination 
for the purpose of ascertaining the 
severity of his service-connected PTSD.  
It is imperative that the claims file be 
made available to and be reviewed by the 
examiner in connection with the 
examination.  The examination should be 
in compliance with the Diagnostic and 
Statistical Manual of Psychiatric 
Disorders, Fourth Edition, of the 
American Psychiatric Association (DSM-
IV), including the assignment of a Global 
Assessment of Functioning (GAF) Score.  
Any tests and studies deemed necessary by 
the examiner should be performed, and all 
psychiatric findings should be reported 
in terms of the applicable rating 
criteria. 

4.  The RO should then review the 
expanded record and determine whether 
entitlement to a disability rating in 
excess of 30 percent for PTSD and 
entitlement to TDIU are warranted.  
Unless the benefit sought as to each 
issue is granted, the veteran and his 
representative should be furnished a 
supplemental statement of the case and be 
afforded an opportunity to respond.  
Thereafter, the case should be returned 
to the Board for further appellate 
consideration.

The purpose of this remand is to comply with the Court's 
Order, assist the veteran, develop the record, and to comply 
with the Veterans Claims Assistance Act of 2000.  The veteran 
and his representative have the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



